Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/01/2022 have been fully considered. The rejections under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2016/0074272) in view of Levine et al. (U.S. Publication No. 2019/0232488) have been withdrawn.
The current examiner finds the scope of many of the terms indefinite and has made rejections under 35 U.S.C. 112(b). For example, in applicant’s response, dated 8/01/2022, “Example Embodiments”, the term “reward value” has been defined as “e.g., improvement in the user's motion, such as gait symmetry, due to the applied torque or electrical stimulation”. “Torque” and “electrical stimulation” are not even claimed claim 1 or claimed at all. The terminology “walk assist profile” is also not in claim 1 is and defined with “e.g.”. The scope of claim 1 is not understood.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17, 20-21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the scope of “reward value” is indefinite. Par. 0134 of the specification reads: [0134] In operation 730, the processor 620 evaluates a reward value of state information associated with the motion of the walking assistance (broad) device 100. For example (indefinite), an assist torque output based on a previous assist profile may be output to the user in a previous gait cycle. The reward value may be a value used (maybe is indefinite, what value?) to evaluate a result of a motion of the user and the walking assistance device 100 based on the assist torque output to the user in the previous gait cycle. The reward value may relate (may relate is indefinite) to state information associated with the motion of the walking assistance device 100 based on the previous assist profile that is generated based on the previous gait policy. Evaluating the reward value may indicate evaluating the gait policy (indefinite). Further, claim 14 claims “the reward value” (singular) includes one or more unassociated values such as external feedback (what is external feedback?). Again, the scope of “reward value” is more than broad, it is indefinite.
	Claim 1, “assist profile” is not understood. The specification teaches: [0013] In some example embodiments, the generating of the assist profile includes: generating the assist profile based on the state information associated with the motion and the personalized gait policy. What is the “assist profile” and what is the scope?
	Claim 1, “personalized gait policy represented by a neural network generated using an on-line scheme” is not understood. “Personalized gait policy” is not understood; what is it. “On-line scheme” is not understood. Is on-line scheme a program?
	Claim 1, it is the examiner’s position that “first event” is more than broad, it’s scope is indefinite given all the possibilities and permutations (hip, knee, ankle)? The scope is beyond claim 3.
Claim 6, “that constitutes the neural network of the previous gait policy” is not understood. 
Claim 14, “external feedback” is not understood. Further, what is the scope?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-17, 20-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (2017/0056211) in view of Ahn et al (2016/0074272).
Lim et al teaches a method of controlling a walking assistance device 100 performed by the walking assistance device.

    PNG
    media_image1.png
    366
    331
    media_image1.png
    Greyscale

The method comprising generating an assist profile (abstract) for controlling the walking assistance device during a current gait cycle (abstract, see at least par. 0009, 0071-0072), based on a personalized gait policy (interpreted as desired gait) represented by a network generated using an on-line scheme (code) (see par. 0052-0053) in which a user keeps walking with the walking assistance device on and processes data about the walking in real time by, receiving state information associated with a motion of the walking assistance device measured in a previous gait cycle (abstract, see at least par. 0009, 0017, 0071-0072).
“Evaluating a new reward value (torque, angle?) of the state information associated with the motion at a point in time at which the first event is detected, and selectively updating the personalized gait policy based on the state information associated with the motion and a difference between the new reward value and at least one of previous reward values only when a difference between the new reward value differs from and a latest one of the previous reward values exceeds beyond a set range threshold greater than zero, the selectively updating being performed prior to completion of the current gait cycle such that the personalized gait policy is updated using the on-line scheme.” See at least par. 017 wherein the walking assist profile is changed based on the reward value. Further see par. 0102 and figure 7. It is inherent or at least obvious that the profile is only changed when the new reward value is greater than zero, in some instances, compared with at least one previous reward value.
Controlling the walking assistance device based on the assist profile; see abstract.  
Again, Lim et al teaches an on-line scheme which can be run on any type of hardware device/machine/network. See par. 0052-0054.
However, Lim et al fails to teach using a neural network.
Ahn et al teaches a similar method of controlling a walking assistance device which uses a neural network which can receive and transmit data. See par. 0091 and figures 15-16.
It would it would have been obvious to one having ordinary skill in the art to have used a neural network (wirelessly running code connected) as taught by Ahn et al for faster calculation speed. Further, it would have been a simple substitution of one known element for another with predictable results.

Claim 2, see at least par. 0064 of Lim et al.
Claim 3, see at least par. 00087 of Lim et al.
Claim 4, see at least par. 0096 of Lim et al.
Claim 5, inherent to claim language of claim 1.
Claims 7-8, see at least par. 0074-0078 of Lim et al. 
Claim 8, control is for both extension and flexion.  
Claims 10, see at least 0101 of Lim et al.
Claim 11, “driver”, see 230 of Lim et al.
Claim 13, sensors, see at least the abstract of Lim et al.
Claim 14, see at least figure 5 and corresponding teachings for gait of Lim et al for symmetry/stability/ a power consumption/metabolic cost/external feedback. Better gait results in all the above.
Claim 15, the walking assistance device is not positively claimed.
At least claim 17 and 31, Lim et al teaches any type of hardware device/machine/network. The claim does not require a wireless connection. See above wherein Ahn et al teaches wirelessly receiving and transmitting data. 
Claim 21, see at least par. 0053 of Lim et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774